Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on January 25, 2021 in response to the Office Action of November 25, 2020 is acknowledged and has been entered. Claims 1-3, 7-12 and 16-19 have been amended. Claims 5, 14 and 20 are cancelled. Claims 1-3, 6-12 and 15-19 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 1, 9, 10 and 19 are now withdrawn in view of the claim amendments.
The claim rejections to claims 1-20 under 35 U.S.C. § 112(b) are now withdrawn in view of the claim amendments.
Applicant's amendments and accompanying arguments, filed on January 25, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. The claims are allowable for the reasons set forth below.
Allowable Subject Matter
Claims 1-3, 6-12 and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.

 	While the prior art of record teaches a process of providing a device health assessment service for extracting device health status indicators from health assessment data of networking devices, forming a health status signature by labeling each extracted device health status indicator with a health status, generating training data by converting logic inside the health status signature into a truth table, applying the training data for training a machine learning-based model to classify whether a networking device has a particular device health status, and deploying the machine learning-based model to a target network for assessing the device health status of the local networking devices (discussed in the Office Action of November 25, 2020; e.g. pages 6 through 39), it fails to disclose the specific process of 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elkind et al., US 2019/0273510 A1. This reference discloses a neural network classifying system classifies variable length source data including “command line code” or “command line data” to identify malware (para. [0026]). The neural network classifying system can be deployed on a computing device that can access source data (para. [0026] and [0030]). The “command line input” is vectorized by a mapping function and used by a recurrent neural network (RNN) layer (FIG.4A, para. [0076]). The command line embedding network is trained and the output of encoder RNN can be inputted into a classifier to classify the input command line data (para. [0134]). However, this reference does not explicitly teach “command line code”, “command line data” or “command line input” are coming from the command line outputs of the computing devices.
Petrick, US 2013/0073486 A1. This reference discloses collecting and parsing CLI responses from network devices (para. [0045]), classifying CLI responses (para. [0046]) and creating a CLI knowledge model (para. [0047]). However, this reference does not explicitly teach deploying the classified CLI responses or the CLI knowledge model to be used by a machine learning model to classify the device health status.
Kothe et al., US 2012/0173691 A1. This reference discloses using a XML based parser to parse the CLI output from network devices and creating a report (para. [0034]) and applying the XML based parser to parse status command outputs (para. [0038] and FIG. 5). However, this reference does not explicitly teach a machine learning-based model for classifying the device health status. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                                                                                                                                                                                                                                /JONATHAN A BUI/Primary Examiner, Art Unit 2448